DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021, has been entered. 

Claim Rejections - 35 USC § 112
The preceding 35 U.S.C. 112(a) and 112(b) rejections of claims 9-13, 15-16, and 20-21 are withdrawn in view of applicants’ claim amendments.  
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 9-13, 15-16, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
As amended, claim 9 recites, that the electron beam “evenly thermalizes the front surface of the sapphire wafer.”  However, it is unclear what is meant by “thermalizing” the front surface of the wafer.  What additional process or effect does the electron beam perform in order to perform the function of “thermalizing” the front surface of the wafer?  For examination purposes it is assumed that when the electron beam “thermalizes” the front surface it is effectively heating the front surface via energetic collisions with atoms at the surface and within the bulk of the substrate.  Since the metes and bounds of patent protection sought cannot be readily determined, claim 9 is therefore considered to be indefinite.  Dependent claims 10-13, 15-16, and 20-21 are similarly rejected due to their direct or indirect dependence on claim 9.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 9-13, 15, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,556,472 to Nakamura, et al. (hereinafter “Nakamura”) in view of U.S. Patent No. 6,673,149 to Solomon, et al. (“Solomon”) and further in view of U.S. Patent Appl. Publ. No. 2002/0173138 to Miyajima, et al. (“Miyajima”) and still further in view of U.S. Patent Appl. Publ. No. 2005/0284360 to Neal Rueger (“Rueger”). 
Regarding claim 9
a growth chamber configured to support a wafer therein, the wafer having a diameter (see, e.g., Fig. 6 and col. 14, l. 60 to col. 16, l. 55 which teach a vacuum chamber (2) configured to support a substrate (4) therein which necessarily possesses a diameter); 
a radiative heating element configured to heat a back surface of the wafer (see, e.g., Fig. 5 and col. 14, l. 60 to col. 16, l. 55 which teach an embodiment wherein a back surface of the substrate (4) is radiatively heated by a beam emitting device (25) which emits an infrared or laser beam; alternatively, see Figs. 3A-B and col. 13, l. 55 to col. 14, l. 58 which teach that the sample holder (5) includes electric heaters (51) and (52) which necessarily emits radiation when heated and, hence, also heats the substrate (4) via radiative heat transfer); and
an electron beam gun providing electron beam energy, wherein the electron beam gun is set in the growth chamber and wherein the electron beam gun has been set in the growth chamber such that the electron beam uniformly irradiates and evenly thermalizes the front surface of the wafer (see, e.g., Figs. 2 & 6, col. 9, l. 39 to col. 13, l. 53, and col. 14, l. 60 to col. 16, l. 55 which teach an electron beam gun (11) set within vacuum chamber (2) that is configured to uniformly irradiate a front surface of the substrate (4) with an electron beam to locally heat the surface to a selected temperature for a selected duration during or after epitaxial growth onto the substrate (4) from Knudsen cells (3) and/or from a sputtering electrode (13) and target (14); furthermore, as electrons from the electron beam gun (11) impact the substrate, the substrate itself will necessarily absorb energy 
wherein the crystalline structure of the wafer surface is modified by colliding electrons of the electron beam with surface atoms in a top layer of the wafer and therein heating the surface atoms to a temperature that is sufficient to provide energy needed for deforming an original cubic crystalline structure of a growing epitaxy film into a rhombohedron to facilitate single-crystal epitaxial layer growth (As an initial matter it is noted that these limitations appear to recite process steps which occur as a result of operating the claimed apparatus and, as such, do not carry patentable weight.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).  See also MPEP 2114.  In Fig. 6 and col. 16, ll. 22-55 Nakamura teaches that the electron gun (11) may be focused by a coil (11a) and heats the substrate (4) by colliding electrons with the surface of the substrate (4) which results in localized heating in the vicinity of the collision.  Moreover, the electron gun (11) is capable of irradiating the surface of a sapphire substrate (4) until it reaches a selected temperature that is higher than a temperature of the rest of the sapphire substrate (4) in order to locally modify the atomic crystal structure of the sapphire substrate (4) such that an original cubic crystal structure of a growing epitaxy film is converted into a rhombohedron and epitaxial growth of a thin film thereupon is facilitated.). 
infra with respect to the teachings of Rueger, in at least Fig. 1 and ¶[0055] Rueger teaches a system in which both a front electron source (24) and a back side heater (20) are simultaneously utilized to heat the substrate (22).  In this regard, a person of ordinary skill in the art would be motivated to utilize both a back side radiative heater and a front side front side electron beam heater in order to more efficiently and simultaneously heat both the front and back surfaces of the substrate while promoting epitaxial growth on the front side via energy transfer from collisions with energetic electrons.  
Nakamura does not explicitly teach that the wafer comprises sapphire.  However, it has also been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."  In re Otto, 312”F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) and MPEP 2115.  In this case, the deposition system of Nakamura is capable of performing epitaxial deposition onto a sapphire wafer.  Alternatively, in Figs. 5-6 and col. 6, l. 25 to col. 7, l. 59 Solomon teaches a method of depositing an epitaxial GaN layer (506) on a sapphire substrate (501).  Then in col. 4, ll. 26-41 Solomon further 
Nakamura and Solomon do not explicitly teach that the electron beam gun is rated for providing 40 keV to 50 keV electron beam energy.  However, in Fig. 1 and ¶¶[0038]-[0049] as well as elsewhere throughout the entire reference Miyajima teaches an embodiment of a heating apparatus (1) which includes an electron beam source (3) capable of emitting an electron beam towards the surface of a substrate (9) which is supported upon a base (5) heated by a heating means (6).  In ¶¶[0048]-[0049] Miyama specifically teaches that in order to adequately heat the substrate (5) the electron source (3) needs to be capable of delivering an e-beam with an energy of 1 to 50 keV.  Thus, an ordinary artisan would look to the teachings of Miyajima and would be motivated to provide an electron beam source in the apparatus of Nakamura which is capable of producing an electron beam with an energy within the claimed range of 40 to 50 keV in order to ensure that the electron beam source is capable of supplying an amount of energy necessary for applications which require it.  
Nakamura, Solomon, and Miyajima do not explicitly teach that the electron gun is a flood electron beam gun, wherein the flood electron beam gun makes an expansion angle of an electron beam of the flood electron beam gun illuminate a whole surface area of a front surface of the sapphire wafer opposite the back surface based on the wafer’s inter alia, a process chamber (12) with inlet (14) and outlet (16) ports, a holder (20) which supports and is capable of heating a substrate (22), as well as an electron source (24) capable of irradiating the substrate (22) with electrons (26) having an energy of greater than about 30 keV.  In ¶[0025] and ¶¶[0061]-[0062] Rueger specifically teaches that the electron source (24) may be capable of producing a broad beam of electrons which contacts a desired region or the entire front surface of the substrate (22) in order to, for example, promote epitaxial growth of the desired thin film.  Thus, in view of the teachings of Rueger an ordinary artisan would be motivated to utilize a flood electron beam gun which is calibrated and tuned with an expansion angle that uniformly irradiates the front surface of the wafer as the electron beam gun (11) utilized in the system of Nakamura with the motivation for doing so being to, for example, simultaneously irradiate the entire surface with an uniform dose of electrons necessarily to evenly produce the desired heating and/or chemisorption required for epitaxial growth to proceed across the entire surface in the desired manner.  Moreover, when utilizing an electron beam having an energy of 1 to 50 keV as per the teachings of Miyajima which is in the form of a flood electron beam gun as per the teachings of Rueger, since the electron beam possesses the same energy and operates in the same manner as that recited in claim 9, it must necessarily be capable of performing the function of thermalizing the front surface of a sapphire wafer as claimed.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 10, Nakamura teaches that the electron beam gun is configured and arranged to irradiate the substrate surface to heat a thin region of the top substrate surface of the sapphire wafer to a higher temperature sufficient to cause restructuring of the crystalline structure of the thin region of the surface of the sapphire wafer, such that the epitaxy film is oriented and anchored by the restructured crystalline structure (see, e.g., Fig. 6 and col. 14, l. 60 to col. 16, l. 55 which teach that the electron beam gun (11) uniformly irradiates the surface of the substrate (4) with col. 16, ll. 24-55 specifically teaching that the electron beam can be freely focused or scanned by the coil (11a); accordingly, the electron beam gun (11) of Nakamura must necessarily be capable of or, alternatively, would be reasonably expected to be capable of irradiating and locally heating a thin region of the surface of a sapphire substrate (4)).  Nakamura does not explicitly teach that the electron beam gun is a flood electron beam gun.  However, as noted supra with respect to the rejection of claim 9, the use of a broad electron beam gun to simultaneously irradiate the entire substrate surface is taught by Rueger in at least Fig. 1, ¶[0025] and ¶¶[0061]-[0062].  
Regarding claim 11, Nakamura teaches that the radiative heating element is configured and arranged to heat the wafer to a temperature from about 400°C to about 500°C (see, e.g., Fig. 4 and col. 15, ll. 40-53 which teach that the radiative heating 
Regarding claim 12, Nakamura teaches that the selected duration is from about 1 minute to about 2 minutes (see, e.g., Fig. 6 and col. 14, l. 60 to col. 16, l. 55 and elsewhere throughout the entire reference which teach that the electron beam gun (11) is capable of heating the substrate for a predetermined duration, including from 1 to 2 minutes).
Regarding claim 13, Nakamura teaches that the selected surface temperature is about 500°C and the selected duration is about 2 minutes (see, e.g., Fig. 6 and col. 14, l. 60 to col. 16, l. 55 which teach that at an output of 1.8 kV and 6 A the electron beam gun (11) is capable of heating the substrate up to 800 °C and is also capable of heating for a predetermined duration of 2 minutes).
Regarding claim 15, Nakamura does not explicitly teach that the epitaxy film comprises SiGe, CdTe, or GaN.  However, it has also been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."  In re Otto, 312”F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) and MPEP 2115.  In this case, the deposition system of Nakamura is capable of epitaxially growing a film of SiGe, CdTe, or GaN through selection of the desired source materials and/or substrate.  
Regarding claim 20, Nakamura teaches a sputtering gun configured and arranged with the electron beam gun to grow the epitaxy film on the sapphire wafer by sputtering particles (see, e.g., Figs. 2 & 6, col. 9, l. 39 to col. 13, l. 53, and col. 14, l. 60 to col. 16, l. 55 which further teach the use of a sputtering electrode (13) and target (14) to structural limitations of the claim.  Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).  See also MPEP 2114.  In this case the apparatus taught by Nakamura would be capable of modifying the crystalline structure of a substrate and controlling the crystallization of incident particles and resulting orientation of the substrate to grow the epitaxy film on the sapphire substrate in the claimed manner. 
Regarding claim 21, Nakamura teaches that the electron beam gun and the radiative heating element are positioned oppositely from each other with the sapphire wafer between them and with the electron beam gun oriented perpendicularly to the sapphire wafer (See, e.g., Figs. 5-6 and col. 14, l. 60 to col. 16, l. 55 which teach that a back surface of the substrate (4) is radiatively heated by a beam emitting device (25) which emits an infrared or laser beam.  Alternatively, see Figs. 3A-B and col. 13, l. 55 to supra with respect to the rejection of claim 9, providing a system with a radiative heat source underneath the substrate (4) as in Fig. 5 and an electron beam heater above the substrate (4) as in Fig. 6 would yield a system which meets the recited limitations, namely that the substrate is between the radiative heating element and the electron beam gun with the electron beam gun being oriented perpendicular to the substrate.  Alternatively, as noted supra with respect to the rejection of claim 1, in Fig. 1 and ¶¶[0038]-[0049] Miyajima teaches an embodiment of a heating apparatus wherein the electron beam source (3) and heating means (6) are positioned opposite to each other with the electron beam source (3) being oriented perpendicular to the plane of the substrate (9).  Nakamura does not explicitly teach that the electron beam gun is a flood electron beam gun.  However, as noted supra with respect to the rejection of claim 9, the use of a broad electron beam gun to simultaneously irradiate the entire substrate surface is taught by Rueger in at least Fig. 1, ¶[0025] and ¶¶[0061]-[0062].  
 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Solomon and further in view of Miyajima, and Rueger and still further in view of U.S. Patent No. 6,544,867 to Webb, et al. (“Webb”). 
Regarding claim 16, Nakamura teaches a platform configured to support the sapphire wafer while the radiative heating element heats the back surface (see, e.g., Fig. 5 and col. 14, l. 60 to col. 16, l. 55 which teach that the substrate (4) is supported by a sample holder (5) and a back surface of the substrate (4) is radiatively heated by a beam emitting device (25) which emits an infrared or laser beam; alternatively, see Figs. 3A-B and col. 13, l. 55 to col. 14, l. 58 which teach that the sample holder (5) includes electric heaters (51) and (52) which necessarily emits radiation when heated and, hence, also heats the substrate (4) via radiative heat transfer), but does not explicitly teach a spinning platform configured to impart a rotation to the sapphire wafer while the electron beam irradiates the top surface and while the radiative heating element heats the back surface.  However, in Fig. 3 and col. 3, l. 16 to col. 4, l. 53 Webb teaches an analogous system and method for the growth of GaN epitaxial layers by sputtering and/or MBE.  As shown in Fig. 3 and described specifically in col. 3, ll. 27-30 Webb teaches that the substrate (17) is provided on a support (19) which can be rotated with the aid of a manipulator (20).  Thus, in view of the teachings of Webb an ordinary artisan would be motivated to include a manipulator which facilitates rotation of a sapphire substrate utilzied in the system and method of Nakamura while it is being heated in order to ensure that heating and film growth occurs uniformly across the entire surface of the substrate.  


Allowable Subject Matter
Claims 1-5, 7-8, and 18 are allowed. 
The reasons for allowance are aprovided in the October 8, 2020, final Office Action.  


Response to Arguments
Applicant's arguments filed February 8, 2021, have been fully considered, but are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action.   
Applicants argue that since the prior art does not teach a single structural apparatus that comprises all of the claimed features, MPEP 2114 requires that the intended use of the system recited in claim 9 must be given patentable weight.  See applicants’ 2/8/2021 reply, pp. 10-12.  Applicants’ argument is noted, but MPEP 2114 does not explicitly require that the prior art apparatus be entirely disclosed in a single reference.  The reference to “the prior art apparatus” in MPEP 2114(II) is understood to be in a metaphorical sense rather than solely to embodiments of a single disclosed apparatus that can be used in a 35 U.S.C. 102 anticipation rejection.  It is antithesis to conclude that an electron beam gun disclosed in a single reference would perform any differently from the exact same electron beam gun that is obtained by combining the teachings of a plurality of references.  In this case ¶¶[0048]-[0049] of Miyama are relied upon to teach that in order to adequately heat the substrate (5) the electron source (3) needs to be capable of delivering an e-beam with an energy of 1 to 50 keV.  Then Fig. 1, ¶[0025], and ¶¶[0061]-[0062] of Rueger are relied upon to teach that the electron 
Applicants then argue that the setting of the flood electron beam gun in relation to the expansion angle and electron beam irradiation and thermalization of the sapphire wafer are structural attributes of the claimed system to which the cited references are entirely silent. Id. at p. 12.  Applicants’ argument is noted, but remains unpersuasive.  As an initial matter it is noted that thermalization of the sapphire wafer is an intended use of the electron beam gun and is not a structural feature present within the electron beam gun itself.  As long as the prior art electron beam gun is capable of thermalizing a sapphire supra and with respect to the rejection of claim 9, Figs. 2 & 6, col. 9, l. 39 to col. 13, l. 53, and col. 14, l. 60 to col. 16, l. 55 of Nakamura specifically teach an electron beam gun (11) set within vacuum chamber (2) that is configured to uniformly irradiate a front surface of the substrate (4), ¶¶[0048]-[0049] of Miyama specifically teaches the need to use of an e-beam with an energy of 1 to 50 keV, and Fig. 1, ¶[0025], and ¶¶[0061]-[0062] of Rueger specifically teach the use of an electron source (24) having a broad beam of electrons which contacts the entire front surface of the substrate (22) in order to, for example, promote epitaxial growth of the desired thin film.  Since the combination of Nakamura, Miyama, and Rueger speficially teach a flood electron beam gun having an electron energy of 40 to 50 keV which is positioned in a growth chamber and is capable of illuminating and evenly thermalizing an entire front surface of a sapphire substrate, the prior art flood electron beam gun taught by Nakamura, Miyama, and Rueger therefore reads upon all of the structural elements recited in claim 9.  
Applicants then repeat their argument that there is no motivation to combine the cited prior art and that the rationale to combine is merely a conclusionary statement.  Id. at pp. 12-13.  Applicants’ argument is noted, but remains unpersuasive.  As explained in the October 8, 2020, final Office Action and January 14, 2021, Advisory Action, MPEP 2143(I)(D) outlines the basis for establishing a prima facie case of obviousness based on the application of a known technique to a known device which is ready for improvement to yield predictable results.  A rejection based on this rationale is established by (1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;" (2) a finding that the prior Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  In this case the “base device” would be considered the system in Fig. 6 while the use of a radiative heater such as the beam emitting device (25) in Fig. 5 or the electric heaters (51) and (52) in Figs. 3A-B would be a known technique that can be utilized in the base device.  Furthermore, a person having ordinary skill in the art would be motivated to incorporate the beam emitting device (25) or electric heater (51) or (52) into the base device in Fig. 6 because this permits the substrate to be heated from both the front and back sides.  Even if each heater type functions adequately on its own, each utilizes a slightly different mode of heating which offers its own benefits depending on the particular application.  In at least some circumstances a person of ordinary skill in the art would be motivated to heat the substrate from both the front and back sides in order to, for example, provide a more uniform temperature throughout and/or to facilitate certain types of chemical reactions via electron beam bombardment.  This is specifically taught in at least Fig. 1 and ¶[0055] of Rueger where both a front electron source (24) and a back side heater (20) are utilized to heat the substrate (22).  Just because one type of heater (i.e., a backside heater) is used this does not mean that an ordinary artisan would never consider using any other heater for the same purpose.  Different heaters heat the substrate in different means (i.e., radiative, induction, particle bombardment, etc.) and there are benefits to each which may be realized simultaneously by combining Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976).  See also MPEP 2141(III).
Finally, applicants repeat their argument that the attributes of claim 9 are specifically recited structural attributes of the system that are key to achieving the growth of the rhombohedral form of single crystal epitaxy.  Id. at pp. 13-14.  Applicants' argument is again noted, but remain unpersuasive.  As explained in the October 8, 2020, final Office Action and January 14, 2021, Advisory Action, claim 9 specifically recites that the flood electron beam gun has been set "such that the electron beam uniformly irradiates and evenly thermalizes the front surface of the sapphire wafer to modify the crystalline structure of the surface by colliding electrons of the electron beam with surface atoms in a top layer of the sapphire wafer and therein heating the surface atoms to a temperature that is sufficient to provide energy needed for deforming an original cubic crystalline structure of a growing epitaxy film into a rhombohedron."  The recited limitations clearly relate to an intended use of the electron beam gun as there is no specific structural feature that distinguishes the electron beam gun over the electron gun (24) in Fig. 1 of Rueger.  For the recited method steps to be incorporated into the recited apparatus they would have to be incorporated as, for example, computer-executable code stored on a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714